

 S719 ENR: To rename the Armed Forces Reserve Center in Great Falls, Montana, the Captain John E. Moran and Captain William Wylie Galt Armed Forces Reserve Center.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 719IN THE SENATE OF THE UNITED STATESAN ACTTo rename the Armed Forces Reserve Center in Great Falls, Montana, the
			 Captain John E. Moran and Captain William Wylie Galt Armed Forces Reserve
			 Center.1.Renaming of the Armed Forces Reserve Center in Great Falls, Montana, as the
			 Captain John E. Moran and Captain William Wylie Galt Armed Forces Reserve
 Center(a)RenamingThe Armed Forces Reserve Center in Great Falls, Montana, shall hereafter be known and designated as the Captain John E. Moran and Captain William Wylie Galt Armed Forces Reserve Center.(b)ReferencesAny reference in any law, map, regulation, map, document, paper, other record of the United States to the facility referred to in subsection (a) shall be considered to be a reference to the Captain John E. Moran and Captain William Wylie Galt Armed Forces Reserve Center.Speaker of the House of RepresentativesVice President of the United States and President of the Senate